Citation Nr: 0810239	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-27 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a compensable rating for residuals of a right 
fourth finger fracture.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1980 to August 1983.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision by the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania that 
granted service connection for residuals of a right fourth 
finger fracture, rated noncompensable.  A Travel Board 
hearing was held before the undersigned in May 2007.  A 
transcript of the hearing is of record.  In September 2007, 
the Board remanded the case for additional development.

The matter of entitlement to an extraschedular rating for 
residuals of right fourth finger fracture is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action is 
required on his part.


FINDING OF FACT

The veteran's right fourth finger fracture residuals do not 
include amputation or extremely unfavorable ankylosis of the 
finger warranting rating as amputation or based on limitation 
of other digits or interference with overall function of the 
hand.


CONCLUSION OF LAW

A schedular compensable rating is not warranted for the 
veteran's residuals of a right fourth finger fracture.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5227, 
5230, 5156 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for residuals of right fourth finger fracture and assigned an 
initial rating and effective date, statutory notice had 
served its purpose and its application was no longer 
required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The June 2005 statement of the case (SOC) properly provided 
notice on the downstream issue of an increased initial 
rating.  (Notably, the veteran has not contested the 
effective date assigned.)  Regardless, a September 2007 
letter provided notice of what evidence was needed to 
establish higher ratings, of the veteran's and VA's 
responsibilities in claims development, and that he should 
submit any pertinent evidence in his possession.  The claim 
was thereafter readjudicated by the December 2007 
supplemental SOC.  Notice has been adequate.

Regarding VA's duty to assist, the veteran was afforded VA 
examinations in December 2003 and October 2007.  He has not 
identified any additional evidence pertinent to the claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

The veteran's service medical records show he sustained a 
fracture of the midshaft of the fourth metacarpal in early 
1983.  X-ray report in February 1983 noted the fracture was 
almost completely healed.  X-ray in March 1983 noted the 
fracture had healed.  There were no other complaints or 
findings related to the right hand during service.

On December 2003 VA compensation and pension examination the 
examiner noted that the right hand looked entirely normal 
except that the knuckle formed by the fourth metacarpal head 
was not as prominent as the other knuckles.  The veteran was 
capable of a full fist and full grip.  X-rays were 
unremarkable.  In a report dated in May 2006, the VA examiner 
noted that he had nothing to add to his previous report, and 
that the veteran did not report any worsening of his hand.

On VA examination in October 2007, the veteran described 
inability to hold heavy objects.  The examiner noted that the 
veteran was a U.S. Postal worker and that he was "finding it 
difficult to work there because he is unable to grasp with 
his right hand."  The examiner noted the veteran had loss or 
lack of prominence of the fourth knuckle on the right side 
and weakness in extending and flexing the right fourth 
finger.  Handgrip strength was reduced to 4/5 due to lack of 
strength in the right fourth finger.  He was able to pull his 
distal phalanx of the right hand to the mid palmar crease 
with difficulty.  The examiner described clear reduction of 
gripping strength of moderate severity.  The veteran was able 
to handle light objects such as paperclips and coins, and to 
open buttons, but heavier objects caused him a great deal of 
difficulty.  



III.  Legal Criteria and Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  In a 
claim disagreeing with the initial rating assigned following 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Residuals of a fourth finger fracture are rated based on 
limitation of motion or ankylosis in the finger, and 
favorable or unfavorable ankylosis of the finger or any 
limitation of motion of the finger is to be rated 
noncompensable.  Codes 5227, 5230.  A compensable rating for 
fourth finger disability requires amputation.  See Code 5155.  
With ankylosis, it must also be considered whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or for interference with overall 
function of the hand.  See Note following Code 5227.  
Extremely unfavorable ankylosis (as described in note (3)(i) 
preceding Code 5216) may be rated as amputation.  38 C.F.R. § 
4.71a.

As outlined above, the governing schedular criteria provide 
for a compensable rating for fourth finger disability only 
where there is amputation of the finger or equivalent 
impairment (e.g. extremely unfavorable ankylosis as in the 
note cited above).  Here, the fourth finger is intact, and 
has significant motion.  Consequently, the requirements for a 
compensable rating are not met.  There are situations where 
application of 38 C.F.R. §§ 4.40 and 4.45 is warranted to 
compensate a veteran for functional loss due to pain, 
weakened movement, excess fatigability, incoordination or 
pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As 0 percent is the maximum rating under Codes 5227 
and 5230, this precludes a higher rating pursuant to 
38 C.F.R. §§ 4.40 and 4.45 (if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether a higher rating is assignable 
under 38 C.F.R. §§ 4.40 and 4.45).  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  There is no basis for a schedular 
compensable rating for the veteran's service connected right 
fourth finger fracture residuals.  The preponderance of the 
evidence is against this claim.  Hence, it must be denied.


ORDER

A schedular compensable rating for residuals of a right 
fourth finger fracture is denied.


REMAND

While the veteran's right fourth finger disability does not 
meet the objective criteria for a schedular compensable 
rating, the record, and specifically the October 2007 VA 
examination report notation that the veteran was "finding it 
difficult to work [at his Postal Service job] because he is 
unable to grasp with his right hand," and that that gripping 
heavier objects than paperclips or coins caused him "a great 
deal of difficulty," raises the question of whether referral 
for extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, "the regulation does not preclude 
the Board from considering whether referral to the 
appropriate first-line officials is required." Floyd, 9 Vet. 
App. at 95.  Development of the evidence in the matter of 
whether referral for extraschedular consideration is 
indicated is incomplete.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to submit, 
or identify for VA to secure (with his 
cooperation) evidence documenting the impact 
that his service connected right fourth finger 
disability has on his employment, to include 
specifically whether it has caused him to miss 
any time at work or caused his reassignment.  
The RO should arrange for any development 
suggested by his response.

2.  The RO should then review the evidence, 
and if there is any evidence of marked 
interference with employment, the RO shall 
refer the matter of the rating for residuals 
of fracture of right fourth finger to either 
the Under Secretary for Benefits or to the 
Director of Compensation and Pension for 
extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the case 
and afford the veteran the opportunity to 
respond.  The matter should then be returned 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


